Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 have been reviewed and are addressed below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “processing apparatus” and “processing circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification in paragraph 26 recites “the medical information processing apparatus 100 is realized by using a computer device such as a workstation or a personal computer”, implying that the apparatus is software, however the claim appears to refer to the apparatus as the actual computer device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-14 are drawn to a system, method and apparatus, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 13 and 14 recites receive, with respect to each of a plurality of examinations for diagnosing a disease suspected in a subject, first information indicating whether or not it is necessary to obtain confirmation from a doctor before the examination is performed and second information consent from the subject or an appropriate representative before the examination is performed, to set each of the plurality of examination with first information and the second formation as additional information, to control an examination order including the plurality of examinations on a bases of the additional information. If a claim limitation, under its broadest reasonable interpretation falls within the “certain methods or organizing human activity” grouping of abstract ideas.  
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims recite the additional element of receiving via one or both of an input-output device or a communication interface, which are nominal or tangential addition to the abstract idea and as such amounts to extra-solution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept when the limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. See: MPEP 2106.05(g). 
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processing apparatus”, “processing circuitry”, “medical information processing system”, “medical information apparatus”, “terminal”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims recite additional elements “to receive” that are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(g).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion 
- paragraph 19 where “the terminal 200 is used by a doctor. Examples of the terminal 200 include a Personal Computer (PC), a tablet-type PC, a Personal Digital Assistant (PDA), a mobile terminal, and the like.”.
-paragraph 26 where “the medical information processing apparatus 100 is realized by using a computer device such as a workstation or a personal computer”.
The claims recite additional elements “to receive” that are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-12 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nortmann (2014/0064592) in view of Duke (US 2016/0300033).
With respect to claim 1 Nortmann teaches a medical information processing apparatus comprising processing circuitry configured: 
to receive, with respect to each of a plurality of examinations for diagnosing a disease suspected in a subject, first information indicating whether or not it is necessary to obtain confirmation from a doctor before the examination is performed (Nortmann paragraph 30 “a prescription which has already been determined by a medical doctor or other specialist who, in consultation with the patient, has determined that the imaging scan is advisable” and 
to set each of the plurality of examinations with the first information and the second information as additional information (Nortmann paragraph 5 “Conceptually, such medical digital image files are composed of two portions. A first portion contains the imaging data itself. A second portion contains identification information for the imaging data of the first portion”); and 
Nortmann does not teach second information indicating whether or not it is necessary to obtain consent from the subject or an appropriate representative before the examination is performed nor to control an examination order including the plurality of examinations on a basis of the additional information.
Duke teaches a fifth column for storing an indication of whether the respective patient has consented to allow follow up contact via telephone, a sixth column for storing additional information or notes regarding consent by the respective patient to allow follow up contact via telephone (Duke paragraph 43) which interpreted as consent from the patient.
Duke teaches a system may even be implemented utilizing a spreadsheet, e.g. in Microsoft Excel or Filemaker. In accordance with one or more preferred implementations, a care coordinator spreadsheet provides a visual representation of patients who have been discharged from a hospital on a Y-axis and a listing of ancillary teams on an X-axis (such as Pharmacy, Community Education, Home Health, etc.) available to provide services to a patient (Duke paragraph 115) which reads on to control an examination order.
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Nortmann with Duke with the motivation of improvement in coordination communications (Duke paragraph 8).
Claim 13 is rejected as above.
Claim 14 is rejected as above.

With respect to claim 2 Nortmann teaches the medical information processing apparatus according to claim 1, wherein when an examination to be performed is indicated by the first information that it is necessary to obtain the confirmation from the doctor before being performed, the processing circuitry outputs information prompting the doctor to confirm before the examination is performed, and when an examination to be performed is indicated by the second information that it is necessary to obtain the consent from the subject or the appropriate representative before being performed, the processing circuitry outputs information notifying the doctor that it is necessary to obtain the consent from the subject or the appropriate representative before the examination is performed (Nortmann paragraph 30).

With respect to claim 3 Nortmann teaches the medical information processing apparatus according to claim 1 wherein the processing circuitry receives, with respect to each of the plurality of examinations, third information indicating whether or not it is necessary to perform an image processing process to detect the disease, the processing circuitry sets each of the plurality of examinations with the third information as the additional information, and when the third information indicates that it is necessary to perform the image processing process on a medical image acquired in a performed examination, the processing circuitry causes an automatic diagnosing process to be performed by the image processing process using the medical image (Nortmann paragraph 5).

With respect to claim 4 Nortmann teaches the medical information processing apparatus according to claim 1. Nortmann does not teach wherein the processing circuitry receives fourth information indicating that it is necessary to obtain confirmation from the doctor, either when a candidate for the disease is changed or when one or more unperformed examinations among the plurality of examinations are not to be performed, on a basis of a result of a performed examination, the processing circuitry sets the examination order with the fourth information as the additional information, and when the candidate for the disease is changed or when the one or more unperformed examinations are not to be performed, the processing circuitry outputs information prompting the doctor to confirm on a basis of the fourth information.
Duke teaches a system further includes a “Readmitted” disposition, which may trigger an indication to one or more in-hospital teams that the patient has been readmitted, and also may trigger cancelation of one or more outstanding follow up communications scheduled or requested (Duke paragraph 112). 
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Nortmann with Duke with the motivation of improvement in coordination communications (Duke paragraph 8).

With respect to claim 5 Nortmann teaches the medical information processing apparatus according to claim 1, wherein the processing circuitry receives fifth information indicating that it is necessary to obtain confirmation from the doctor when a result of an image processing process to detect the disease is defective, the processing circuitry sets the plurality of examinations with the fifth information as the additional information, and when the result of the image processing process is defective, the processing circuitry outputs information prompting the doctor to confirm on the basis of the fifth information (Fig. 2).

With respect to claim 6 Nortmann teaches the medical information processing apparatus according to claim 1. Nortmann does not teach wherein the processing circuitry determines a sequential order of the plurality of examinations on a basis of a schedule of apparatuses that perform the examinations and a schedule of examination staff. 
Duke teaches a system may even be implemented utilizing a spreadsheet, e.g. in Microsoft Excel or Filemaker. In accordance with one or more preferred implementations, a care coordinator spreadsheet provides a visual representation of patients who have been discharged from a hospital on a Y-axis and a listing of ancillary teams on an X-axis (such as Pharmacy, Community Education, Home Health, etc.) available to provide services to a patient (Duke paragraph 115) which reads on to control an examination order.
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Nortmann with Duke with the motivation of improvement in coordination communications (Duke paragraph 8).

With respect to claim 7 Nortmann teaches the medical information processing apparatus according to claim 1. Nortmann does not teach wherein, when it is impossible to perform one or more of the plurality of examinations at a current point in time due to a schedule of apparatuses that perform the examinations and a schedule of examination staff, the processing circuitry either notifies the doctor or determines a sequential order of the plurality of examinations. 
Duke teaches a system may even be implemented utilizing a spreadsheet, e.g. in Microsoft Excel or Filemaker. In accordance with one or more preferred implementations, a care coordinator spreadsheet provides a visual representation of patients who have been discharged from a hospital on a Y-axis and a listing of ancillary teams on an X-axis (such as Pharmacy, Community Education, Home Health, etc.) available to provide services to a patient (Duke paragraph 115) which reads on to control an examination order.
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Nortmann with Duke with the motivation of improvement in coordination communications (Duke paragraph 8).

With respect to claim 8 Nortmann teaches the medical information processing apparatus according to claim 1. Nortmann does not teach wherein the processing circuitry changes a sequential order of unperformed examinations while prioritizing an examination that will increase a possibility of detecting the disease, on a basis of a result of a performed examination.
Duke teaches the method comprising importing, into a system, data for a plurality of entities; displaying, to a first user via a display of a first electronic device, an interface comprising a plurality of rows and a plurality of columns, the interface comprising data imported into the system, and the rows including a plurality of rows each corresponding to a particular entity, wherein the columns include a plurality of columns each corresponding to a particular one of the teams concerned with the entities, and for each respective cell lying in a respective row associated with a respective entity and in a respective column associated with a respective team, the interface is configured to allow for both display in the respective cell of a status message indicating a status of actions by the respective team with respect to the respective entity, and user interaction with the respective cell which effects display of a menu of available actions that can be requested of the respective team with respect to the respective entity, and effects selection of one of the available actions, wherein user selection of an available action effects updating in the interface of a displayed status message for the respective cell, and the columns include a column containing a calculated risk score, rows associated with an entity are sorted based at least in part on respective calculated risk scores for each entity to prioritize communications with entities having a greater risk (Duke paragraph 35). 
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Nortmann with Duke with the motivation of improvement in coordination communications (Duke paragraph 8).

With respect to claim 9 Nortmann teaches the medical information processing apparatus according to claim 1. Nortmann does not teach wherein, on a basis of a result of a performed examination, the processing circuitry cancels one or more of unperformed examinations having a lower possibility of detecting the disease. 
Duke teaches a system further includes a “Readmitted” disposition, which may trigger an indication to one or more in-hospital teams that the patient has been readmitted, and also may trigger cancelation of one or more outstanding follow up communications scheduled or requested (Duke paragraph 112). 
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Nortmann with Duke with the motivation of improvement in coordination communications (Duke paragraph 8).

With respect to claim 10 Nortmann teaches the medical information processing apparatus according to claim 1. Nortmann does not teach wherein, when a result of a performed examination indicates the disease suspected in the subject, the processing circuitry cancels any unperformed examination. 
Duke teaches a system further includes a “Readmitted” disposition, which may trigger an indication to one or more in-hospital teams that the patient has been readmitted, and also may trigger cancelation of one or more outstanding follow up communications scheduled or requested (Duke paragraph 112). 
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Nortmann with Duke with the motivation of improvement in coordination communications (Duke paragraph 8).

With respect to claim 11 Nortmann teaches the medical information processing apparatus according to claim 1 wherein, when the plurality of examinations include at least one examination for which it is necessary to obtain the consent from the subject or the appropriate representative before being performed, the processing circuitry outputs a consent form used for obtaining the consent from the subject or the appropriate representative before the examination is performed (Nortmann paragraph 30).

With respect to claim 12 Nortmann teaches the medical information processing apparatus according to claim 1. Nortmann does not teach wherein, among the plurality of examinations, the processing circuitry cancels one or more examinations that were performed within a predetermined time period. 
Duke teaches a system further includes a “Readmitted” disposition, which may trigger an indication to one or more in-hospital teams that the patient has been readmitted, and also may trigger cancelation of one or more outstanding follow up communications scheduled or requested (Duke paragraph 112). 
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Nortmann with Duke with the motivation of improvement in coordination communications (Duke paragraph 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626